Case 2:19-cv-02720-PA-MRW Document 64 Filed 03/08/21 Page 1 of 2 Page ID #:515


 1                                                                                                 JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   RAFAEL ARROYO, JR.,                            CV 19-2720 PA (MRWx)

11                 Plaintiff,                       AMENDED JUDGMENT
12           v.
13   KAZMO, LLC, and STAFFING AND
     MANAGEMENT GROUP, INC.,
14
                   Defendants.
15
16
17          Pursuant to the Mandate issued by the United States Court of Appeals for the Ninth
18   Circuit, and plaintiff Rafael Arroyo, Jr.’s (“Plaintiff”) acceptance of the Federal Rule of
19   Civil Procedure 68 Offer of Judgment made by defendants Kazmo, LLC and Staffing and
20   Management Group, Inc. (collectively “Defendants”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
22          1.     Judgment is entered in favor of Plaintiff, and against Defendants, jointly and
23   severally, in the sum of $5,000.00. This amount shall be the total amount paid by
24   Defendants in relation to any liability claimed in the Case No. CV 19-2720 PA (MRWx) (the
25   (“Action”), including all costs, and attorneys’ fees, otherwise recoverable in the Action by
26   Plaintiff.
27          2.     Defendants shall bring the property located at 4311 South Street, Lakewood,
28   California (the “Property”), into compliance with the Americans with Disabilities Act
Case 2:19-cv-02720-PA-MRW Document 64 Filed 03/08/21 Page 2 of 2 Page ID #:516


 1   Architectural Guidelines (“ADAAG”), as to barriers alleged in the Complaint, within 180
 2   days. Defendants shall also maintain the Property in compliance with the ADAAG, as to
 3   barriers alleged in the Complaint, and to have the Property available for inspection by
 4   Plaintiff, within 10 days written notice, served via certified mail.
 5
 6   DATED: March 8, 2021                                 _________________________________
                                                                     Percy Anderson
 7                                                          UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
